 In the Matter of H. J.HEINZ COMPANY, SHARPSBURG BRANCHandCANNING ANDPICKLE WORKERS LOCAL UNIONNo. 325,AFFILIATEDWITH THE A. F. L.Case No. B-2888.-Decided August 28, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Robert M. Gates,for the Board.Mr. F. A. Higerd,of Sharpsburg, Pa., for the Company.Mr. Frank P. Novak,of Pittsburgh, Pa., for the Union.Mr. Charles W. Schneider,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 10, 1941, Canning and Pickle Workers Local Union No.325', affiliatedwith the A. F. L.,. herein called the Union, filed withthe Regional Director for the Sixth Region (Pittsburgh, Pennsyl-vania) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of H. J. HeinzCompany, Sharpsburg Branch, Sharpsburg, Pennsylvania, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July24, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to, conduct it and to provide for an appro-priate hearing upon due notice.On August 6, 1941, the Company,the Union, and the Acting Regional Director entered into a "STIPU-LATION FOR CERTIFICATION UPON CONSENT ELEC-TION."Pursuant to the stipulation an election by secret ballot was con-ducted on August 7, 1941, under the direction and supervision of the35 N. L. R. B., No. 10.39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDActing Regional Director, among all production and maintenanceemployees and watchmen at the Company's Sharpsburg Branch, ex-cluding outside truck drivers, supervisors, clerical and office workers,to determine whether or not said employees desired to be representedby the Union for the purposes of collective bargaining.On August-8, 1941, the Acting Regional Director issued an Election Report,copies of which were duly served upon the parties.No objectionsto the conduct of the balloting or the Election Report have beenfiled by any of the parties.As to the balloting and the results thereof the Acting RegionalDirector reported as follows ::Total on eligibility list______________________________________79Total ballots cast___________________________________________71Total ballots challenged_____________________________________0Total blank ballots -----------------------------------------0Total void ballots__________________________________________0Total valid votes cast______________________________________ 71Votes cast for Canning and Pickle Workers Local Union No.325, affiliatedwith the A. F. L__________________________ 57Votes cast against Canning and Pickle Workers Local UnionNo. 325, affiliated with the A. F. L_________________________ 14Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of H. J. Heinz Company, Sharpsburg Branch,Sharpsburg, Pennsylvania, within the meaning of Section9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and watchmen ofthe Company's Sharpsburg Branch, excluding outside truck drivers,supervisors, clerical and office workers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.3.Canning and Pickle Workers Local Union No. 325, affiliatedwith the A. F. L., has been designated and selected by a majorityof the employees in the above unit as their representative for thepurposes of collective bargaining and is the exclusive representativeof all the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act. H. J. HEINZCOMPANY41CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested. in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions ActIT IS HEREBYCERTIFIEDthat Canning and Pickle Workers LocalUnion No. 325, affiliated with the A. F. L., has been designated andselected by a majority of all production and maintenance employeesand watchmen of H. J. Heinz Company, Sharpsburg Branch, Sharps-burg, Pennsylvania, excluding outside truck drivers, supervisors,clerical and office workers, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, Canning and Pickle Workers Local Union No. 325, affiliatedwith the A. F. L., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.